Citation Nr: 1747311	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-27 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 40 percent for lumbar spine disability with separate 10 percent ratings for radiculopathy of each lower extremity from December 3, 2014.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from August 1995 to January 2006. 

These matters come before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.  In a June 2017 rating decision, the RO granted a TDIU effective from December 3, 2014.

In December 2014, Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in June 2015 and April 2016 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with the directions of its remand.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not been manifested by unfavorable ankylosis of the entire spine or of the entire thoracolumbar spine, or manifested in incapacitating episodes of at least six weeks in duration over a 12 month period, or resulted in objective neurological abnormalities of the lower extremities which are more than mild in severity.

2.  The most probative evidence is against a finding that the Veteran's lumbar spine disability with radiculopathy precludes substantial gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent from December 3, 2014 for a lumbar spine disability, and in excess of separate 10 percent ratings for radiculopathy of each lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014);38 C.F.R. §§ 4.3, 4.7, 4/71a, Diagnostic Code (DC) 5241, § 4.124a, DC 8520 (2016). 

2.  The criteria for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating the Spine

The Veteran is in receipt of a 40 percent rating effective from December 3, 2014 under DC 5241.  

The Veteran would be entitled to a 50 percent rating if he had unfavorable ankylosis of the entire thoracolumbar spine, or a 100 percent rating if he had unfavorable ankylosis of the entire spine.  If he had incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months, he would be entitled to a 60 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes 

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. See Note (5) to General Rating Formula for Diseases and Injuries of the Spine. 

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. Â§ 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. Â§ 4.16 (a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. Â§ 4.16 (b). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Rating the Spine

The Veteran has not contended that he has ankylosis but rather that he is entitled to a rating in excess of 40 percent based on incapacitating episodes.  

The Board finds that the most probative evidence does not support that during the period on appeal the Veteran has had IVDS resulting in incapacitating episodes such as to warrant a higher rating.  

Initially, the Board notes that a November 2015 VA examination report reflects that the Veteran, although he has a prior diagnosis of IVDS, does not have IVDS.  (Historically, a May 2009 VA examination reported reflected that there was no evidence of incapacitating episodes due to IVDS, no evidence of disc degeneration on lumbar spine x-ray or CT scan, and a negative straight leg raising; a March 2012 VA examination report reflected negative straight leg raising test results but a diagnosis of IVDS with incapacitating episodes of at least six weeks in 12 months based on the Veteran's statements.)  

The 2015 VA examiner based her diagnosis that the Veteran did not have IVDS on examination of the Veteran which noted a negative straight leg raise testing, and the Veteran's November 2015 radiology results which reflected as follows:

Bilateral rod and pedicle screw fusion of L5 and S1 is again noted without evidence of hardware loosening or hardware fracture. Alignment of the spine is unremarkable without spondylolisthesis or spondylolysis. Vertebral body heights are maintained and the intervertebral disc spaces are preserved. L 5 laminectomy is again noted. The sacroiliac joints are patent. 
Impression: No etiology for the patient's worsening lower back pain is identified.  

Assuming arguendo that the Veteran does have IVDS, the Board still finds that a rating in excess of 40 percent is not warranted.  The VA clinical records reflect that the Veteran has been reporting periods of his self-described incapacitations to the VAMC by telephone.  VA clinical records note that the Veteran reported that he was incapacitated (i.e. had "down time") and/or had exacerbations on various dates, to include May 21, 2014; June 10, 11, 12, 2014; September 20, 21, 22, 27, 28, 29, 30, 2014; October 24, 25, 26, 2014; January 15, 16, 17, 2015; February 3, 4, 5, 24, 25, 26, 2015; March 10, 11, 12, 22, 23, 24, 2015; April 2, 3, 15, 16, 17, 29, 2015; September 4, 5, 17, 18, 19, 2015; October 1, 11, 13, 2015; and November 28, 29, 30, 2015.

The Veteran was making these reports (mostly by telephone) based on his prior discussions with a VA physician's assistant.  Correspondence from Physician's Assistant (R.G.) dated in October 2013 reflects the following:

[The Veteran] is treated for chronic lower back pain.  . . . .  Apparently there is some question to the direction that he has been given from primary care with regard to his exacerbations of his pain. [The Veteran] has been prescribed chronic daily medication to take for his pain and medication to take for breakthrough pain. He has been directed to take this chronic pain medication for exacerbations of pain to avoid going to the emergency department.  There is no place in the emergency department for incapacitating episodes of pain.  Emergency departments typically become overwhelmed with nonemergent situations and the staff is not able to care for acutely ill patients.  Therefore, [the Veteran] has been caring for himself as directed by me with the medications we have prescribed and has done so. [I]f I may add very well.  

The physician's assistant does not state that bed-rest is prescribed for pain.  Rather, he states that additional medication has been prescribed for breakthrough pain in an effort to avoid the emergency room.  A September 2014 note by R.G. states that the Veteran is to notify him of "exacerbations".  An April 2015 VA clinical record from R.G. reflects that the Veteran's exacerbations of pain "should NOT be taken to the ER at my direction. Continue to report/document exacerbations of this pain in my clinic." 

The Veteran has construed R.G.'s statements as a prescription for bedrest, but this is not supported by the record.  The record does not show that the Veteran's primary care provider prescribed bedrest at any time during the period under consideration (including 12 months preceding any examination).  Rather, the Veteran has been prescribed medication for breakthrough pain, and has been directed that it is not necessary to go the emergency room when he has an exacerbation of pain because it cannot provide additional care.  (See also June 2014 and September  2014 records by R.G. that exacerbations of pain should not be taken to the ER but should be "treated with medications prescribed.")  The 2015 VA examiner noted that the veteran has not had any "doctor-prescribed bedrest" since November 2010.  

In sum, the Veteran has not been required to have bed rest by his physician; thus a higher rating under the Formula for Rating IVDS based on incapacitating episodes is not warranted.  

The Board has also considered whether the Veteran is entitled to a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, but finds that he is not. 
 
A November 2015 VA examination report reflects that the Veteran had forward flexion to 15 degrees, extension to 5 degrees, and bilateral lateral flexion and bilateral lateral rotation to 10 degrees.  Thus, he did not have ankylosis.  After repetitive use testing, there was no additional loss of function or range of motion.  As the Veteran does not have unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, a rating in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine. 

In addition, with regard to flare-ups, the Veteran reported the following: "I can't even twist my body, even sitting down. I can't twist or it sends shooting pains throughout my body. I'm incapacitated."  He also reported that he is incapacitated on a "minimum about 2-3 times a month and they can last anywhere from 2 to 3 days.  The Veteran reported that he when he has a flare-up, he self-treats with a heating pad, pain pills, and relaxes until he "can move again".  Based on the Veteran's assertions, the examiner stated the following with regard to flare-ups:

This would result in considerable absenteeism and make maintaining gainful employment very difficult, if not impossible. The veteran is experiencing these frequent flare-ups despite performing minimal activity as he is not working. If he were in a work environment and required to sit, stand or walk for any length of time he would likely have more frequent flare-ups and even more absenteeism. He can not [sic] perform any tasks that [would] require bending or lifting at all. 

However, and importantly, the examiner also noted that "[s]econdary gain must be considered calling into question other subjective reports and effort on range of motion testing".  The Board has considered whether the VA examiner should provide a supplemental opinion which provides more detail about the Veteran's flare-ups and their functional impact but finds that one is not necessary.  The examiner considered the Veteran's reported increased symptoms and limitations experienced during a flare-up.  Assuming arguendo, that the Veteran is credible with respect to his reported flare-ups, he is already at the maximum scheduler rating for limitation of motion without unfavorable ankylosis and at no time has he reported symptoms of unfavorable ankylosis as defined by VA regulation.  Moreover, as he is already in receipt of the maximum rating for motion with some limitation, factors espoused in DeLuca v. Brown, 8 Vet. App. 202 (1995) are not for consideration.   

Finally, the Board has considered separate ratings for associated objective neurological abnormalities of his spine disability.  The probative evidence is against a finding of objective evidence of bowel or bladder abnormalities which would warrant separate ratings (see April 2015 clinical record and November 2015 VA examination report).  

The Veteran is in receipt of service connection for radiculopathy associated with the Veteran's spine disability of the left lower extremity and right lower extremity, each rated as 10 percent disabling, under DC 8520.  The Veteran would be entitled to a higher rating if he had more than mild incomplete paralysis of the sciatic nerve.  The Veteran asserted at the 2015 VA examination that he has constant shooting pain down his legs which is "extreme shooting pain" which causes him to "almost crumble to the ground" and his legs will just give out on him.  He also reported intermittent numbness and tingling in the upper legs.  He denied numbness and tingling in the lower legs and feet.

Upon muscle strength testing, the Veteran had normal strength through the lower extremities.  He had normal reflects of the knees bilaterally, and hypoactive (1+) of the ankles bilaterally.  Upon sensory examination, he was normal throughout the lower extremities.  He was negative upon straight leg raising.  The examiner found that the Veteran did not have radicular pain.  The examiner stated as follows: 

Please note, there is a discrepancy from the veteran's subjective reporting and the findings on x-ray and EMG. X-ray reveals no spondylolisthesis, spondylolysis or disc space narrowing. The EMG reveals no evidence of radiculopathy (for which the veteran is SC). Given the length of time the veteran has been reporting symptoms one would expect the EMG to confirm the presence of the radiculopathy. 

Although the Veteran is competent to report symptoms, and has stated that his EMG results were negative because he was not having a flare-up that day (See December 2015 written statement), the 2015 examination findings are probative evidence.  The examiner did not find that a flare-up had to be occurring for the EMG results to be positive.  Rather, she stated that given the length of time for which the Veteran contended he had symptoms, EMG results should have been positive.  In addition, as noted below, the 2015 VA examiner is not the only examiner who has found that the Veteran may not be credible with regard to his symptom severity.  VA regulations allow for a separate rating for objective neurological abnormalities.  The Board finds that the evidence is against a higher rating for the service-connected Veteran's bilateral lower extremity radiculopathy. 

In sum, the Board finds that an increased rating is not warranted. The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

TDIU based on lumbar spine disability

The Veteran is in receipt of service connection for a TDIU effective from December 3, 2014.  The Veteran has not been employed during the rating period on appeal. (He contends that he last worked in September 2007 (see SSA work history report) or December 2007 (see VA records).  The Veteran contends that he is precluded from substantial gainful employment due to his back (see VA Form 21-8940).

The Board's consideration of entitlement to a TDIU is limited to consideration of the Veteran's service-connected spine disability with neurological abnormalities because the issue was raised as part of his claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
As directed in its April 2016 remand, the RO referred the Veteran's claim to the VA Director, Compensation Service for extra-schedular TDIU consideration.  The Director found that a TDIU was not warranted.  Such a determination is not binding on the Board because the Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis. Kuppamala v. McDonald, 27 Vet. app. 447 (2015).  

The Board finds that entitlement to a TIDU is not warranted because the most probative evidence does not support a finding that his spine and radiculopathy disabilities preclude substantial gainful employment.  In making this determination, the Board is mindful that there are clinical records which note that the Veteran's reported exacerbations of pain would make employment very difficult, if not impossible (i.e. April 2015 VA outpatient clinic note, and 2015 VA examination report.)  Nonetheless, as the opinions of clinicians state that the Veteran's subjective complaints as to the severity of his disability do not correlate to physical findings, the Board does not find that these clinical records support a finding of TDIU. 

2007 private records associated with the Veteran's SSA claim note that with regard to his knee, there was no significant abnormality found on radiology testing which would cause the Veteran's complaints of knee pain.  2008 mental health records reflect that the Veteran's degree of alleged limitations are not fully supported by the clinical records and "partially credibility is suggested."  Although these records are with regard to his knee and mental health, they bring the Veteran's credibility into question with regard to his service-connected disabilities.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) 

Further records, with regard to the spine, also question the Veteran's reported symptoms.  A 2009 SSA record reflects a finding of "it appears the subjective complaints are not supported by the objective evidence.  There are [complaints of] pain in multiple joints, some MRI findings, tenderness, [diagnosis] of lumbar/thoracici strain/sprain, chronic joint pain but not marked findings.  [Claimant's] ADL's not significantly limited. Statements partially credible."   

As noted above, the 2015 VA examiner stated that there is a "discrepancy from the veteran's subjective reporting and the findings on x-ray and EMG" and that given the Veteran's reported symptoms, one would expect EMG testing to confirm the presence radiculopathy, however, it did not.  The 2015 examiner also noted that "[s]econdary gain must be considered calling into question other subjective reports and effort on range of motion testing".  

The Board has also considered the subsequent records which reflect that the Veteran's pain was a 6 or 7 out of ten prior to medication, but dropped to a 4 or 5 out of ten after medication was taken (e.g. June and August 2016, and January, February, and March 2017 VA records).  The Veteran reported that current pain medication helps him get started and "over the hump doing activity".  It was noted that he had not been to physical therapy in several years, that he goes fishing on occasion, and that he tries to keep active (see August 2016 VA record).  The records do not reflect preclusion of substantial gainful employment. 

Based on the foregoing, the Board finds that a TDIU on a schedular or extraschedular basis is not warranted.  Any opinion that the Veteran is precluded from substantial gainful employment is based on his subjective symptoms without objective evidence to support such severity lacks significant probative value.

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to an increased rating in excess of 40 percent for lumbar spine disability with separate 10 percent ratings for radiculopathy of each lower extremity from December 3, 2014 is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbar spine disability is denied.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


